283 F.Supp.2d 1358 (2003)
In re ALLSTATE INSURANCE CO. FAIR LABOR STANDARDS ACT LITIGATION
No. 1541.
Judicial Panel on Multidistrict Litigation.
August 26, 2003.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, BRUCE M. SELYA, JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel

TRANSFER ORDER
WILLIAM TERRELL HODGES, Chairman.
This litigation presently consists of three actions: one action each in the District of Arizona, the District of Nevada and the Northern District of Ohio. Before the Panel is a motion by the Nevada plaintiff, pursuant to 28 U.S.C. § 1407, to centralize these actions in the District of Nevada. The Ohio plaintiffs agree that centralization is appropriate, but suggest the Northern District of Ohio as transferee district. The Allstate defendants[1] oppose Section 1407 centralization; if the Panel deems centralization appropriate, they favor selection of the Ohio forum as transferee district.
*1359 On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact arising out of similar allegations that Allstate casualty adjusters are entitled to overtime pay under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. Centralization under Section 1407 in the District of Arizona will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation, while accordingly being necessary in order to avoid duplication of discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Arizona is an appropriate transferee forum for this litigation. We note that an action is pending there, and this tribunal has the resources available to manage this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the District of Arizona are transferred to the District of Arizona and, with the consent of that court, assigned to the Honorable Paul G. Rosenblatt for coordinated or consolidated pretrial proceedings with the action pending there.

SCHEDULE A
MDL-1541In re Allstate Insurance Co. Fair Labor Standards Act Litigation
District of Arizona

Ruben H. Montano v. Allstate Insurance Co., et al., C.A. No. 4:02-609
District of Nevada

Francisco D. Rosa v. Allstate Insurance Co., et al., C.A. No. 3:02-108
Northern District of Ohio

Leonard Gaglione, et al. v. Allstate Insurance Co., et al., C.A. No. 5:02-1988
NOTES
[1]  Allstate Insurance Company, Allstate Property and Casualty Insurance Company, All-state Indemnity Company and two affiliated individuals, Karl Meckert and Kim Lowe.